Citation Nr: 0902532	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected chronic brain syndrome (CBS).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  A 
December 2005 rating decision granted service connection for 
narcolepsy and assigned a 10 percent evaluation, effective on 
March 17, 2003.  

In May 2007, the Board remanded the issue on appeal to the RO 
for additional evidentiary development.  

The Board notes that, in December 2008, the veteran's 
representative filed a new claim for an increased rating for 
the service-connected narcolepsy.  Since the RO has not 
developed or certified that issue for appellate 
consideration, it is not presently before the Board and must 
be referred to the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of increased compensation based on a TDIU rating is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected CBS currently is not shown to be 
manifested by a disability picture reflective of more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected chronic brain syndrome 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.957, 4.1, 
4.3, 4.20, 4.130 including Diagnostic Code 9304 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
herein decided has been accomplished.  

In an August 2003 letter, the RO advised the veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  The veteran had ample 
opportunity to respond prior to the issuance of the February 
2004 rating decision.  

The Board, accordingly, finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The August 2003 letter also informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

Therefore, the Board finds that the June 2003 RO letter also 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the veteran.  See id.  

As indicated, in the matter herein decided, documents fully 
meeting the VCAA's notice requirements were provided to the 
veteran before the rating decision on appeal.  However, the 
Board finds that any arguable lack of full pre- adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the October 
2008 Supplemental Statement of the Case (SSOC).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that in rating cases a claimant must be informed of the 
rating formulae for all possible schedular ratings for 
applicable rating criteria.  In this case, the RO notified 
the veteran of all applicable rating formulae in the January 
2005 Statement of the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a June 2007 RO letter.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life? (2) Is the claimant rated under a diagnostic code (DC) 
that contains the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)? If so, do the notice 
letters provide at least general notice of that requirement? 
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life? (4) Do the notice letters provide examples of 
the types of medical and lay evidence the claimant may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased rating - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.  

In this case, the June 2007 RO letter satisfies the 
requirements of Vazquez-Florez in that the letter advised the 
veteran that VA uses a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The letter also advised the veteran that severity of a 
service-connected disability may be established by statements 
from employers as to how the disability affected the 
beneficiary's ability to work, and also by statements 
discussing symptoms from people who had witnessed how those 
symptoms affect the beneficiary.  

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the veteran as having relevant records have all been obtained 
and associated with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claim is adjudicated.  

Further, the veteran had VA examinations, most recently in 
July 2008, for the purpose of evaluating his CBS.  The 
veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
evaluation.  The Board accordingly finds that remand for a 
new VA examination is not required at this point.  See 38 
C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claims herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the veteran's increase rating claim for 
service-connected CBS, the Board has considered all evidence 
of severity since the claim has been received in March 2003 
and has considered whether "staged ratings" are warranted.  
The Board's adjudication of that claim, accordingly, meets 
the requirements of Hart.  

Further, in reviewing a claim for a higher rating, VA must 
consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code(s) is most appropriate for 
application in the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995);  Butts v. Brown, 5 Vet. App. 532, 538 (1993).   

Accordingly, the Board in this case has considered all 
potentially applicable diagnostic codes.  Since the veteran 
is separately rated for the neurological symptoms of the in-
service traumatic brain injury, the Board finds that the DC 
under which the veteran's CBS is currently rated, DC 9304, is 
the only appropriate, applicable DC.  See 38 C.F.R. § 4.124a.  

Under DC 9304, a rating of 30 percent is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

Here, the veteran underwent a VA psychiatric examination in 
July 2008.  The examiner, a physician, reviewed the claims 
file, the current complaints, performed a thorough clinical 
examination and noted his observations.  

A mental status examination showed no overt evidence of a 
thought disorder.  The veteran denied delusions, 
hallucinations, or ideas of reference, suicidal and homicidal 
ideation, panic attacks and depression.  His eye contact and 
interaction were appropriate, he was oriented in all spheres, 
and he reported an excellent memory, which had started to 
slip recently.  The veteran indicated that he was able to 
maintain all activities of daily living.  His rate and flow 
of speech was within normal limits.  

The examiner diagnosed no mental disorders, but assigned a 
current GAF of 48.  The Board notes that the examiner also 
extensively reported symptoms and a diagnosis related to the 
service-connected narcolepsy.  

The veteran also underwent VA examinations in September 2003, 
July 2005, and July 2008 (a neurology examination).  Those 
examinations diagnosed no mental disorders.  Like the July 
2008 psychiatric examination, they reported symptoms and 
diagnoses relating to the veteran's service-connected 
narcolepsy.  

The record is otherwise silent for complaints relating to or 
treatment for a mental health disorder.  

Given the medical and lay evidence in this case, the Board 
finds that the service-connected CBS is not shown to meet the 
criteria for a rating higher than 30 percent evaluation in 
that the evidence as a whole does not reflect a related level 
of occupational and social impairment with reduced 
reliability and productivity due to solely to the service-
connected CBS.  

The Board in this regard has considered the veteran's 
assigned GAF scores during the period under review.  

A GAF records a clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995 [hereinafter 
DSM-IV].  

There is no question that a GAF score and interpretations of 
the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  While the GAF is not the sole basis for assigning a 
disability rating, it provides a clinical indicator of the 
patient's functional ability.  

However, a GAF score, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

In this case, the July 2008 VA examiner assigned a GAF of 48, 
which indicates serious symptoms or serious impairment in 
social, occupational or school functioning.  See DSM-IV at 
46-47.  

However, the examiner's assessment appears to reflect his 
evaluation of the severity of the service-connected 
narcolepsy, which he described as being "considerably 
greater than [the veteran's] current 10% disability," rather 
than the service-connected CBS.  

Since the medical evidence clearly attributes the veteran's 
symptoms to his service-connected narcolepsy, the Board finds 
that assigning a higher rating for the service-connected CBS 
would be impermissible pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

In fact, the VA examiner found no evidence of a mental 
disorder.   However, the Board notes, a reduction or 
severance of the current rating in effect is not appropriate 
since the veteran's disability has been serviced-connected 
for more than 10 years.  Plus, there is no showing that the 
original grant was based on fraud or that the veteran did not 
have the requisite service or character of discharge.  See 38 
C.F.R. §§ 3.105, 3.157.  

For these same reasons, the Board finds that staged ratings 
under Hart are not appropriate.  See 21 Vet. App. 505.  

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate based on the veteran's service-
connected CBS.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id. 

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

An evaluation higher than 30 percent for the service-
connected chronic brain syndrome is denied.  



REMAND

After careful review, the Board finds that the veteran's 
claim for TDIU must be remanded for further action.  

The veteran underwent a VA psychiatric examination in July 
2008.  In the examination report, the examiner opined that 
the veteran's narcolepsy had an impact on his life greater 
than the currently assigned 10 percent evaluation.  

The veteran also underwent a VA neurology examination in July 
2008.  The examiner reported that the veteran experiences 
eight narcoleptic attacks per month, or about two per week.  
Based on this frequency and the fact that the attacks can 
occur at any time, the examiner opined that the veteran could 
not hold a job.  

The Board also notes that a VA examiner in September 2003 
determined that the veteran could not obtain or retain 
employment.  

Similarly, the veteran's treating physician, who is a VA 
physician, stated in a March 2003 letter that the veteran's 
narcolepsy "essentially" prevented him from gainful 
employment.  

With regard to the veteran's actual employment, VA medical 
center (VAMC) outpatient treatment records from August 1999 
indicated that the veteran was working full time.  A June 
2000 VAMC nursing note reported that the veteran was working 
part-time at office work; an October 2003 neurology treatment 
note documented that the veteran was working part time.  

The veteran provided a written employment history in May 
2008, in which he reported that his last full-time employment 
was in 2000.  He had worked part-time doing automobile 
delivery for a friend from 2002 to 2008 on an "as needed" 
basis.    

In December 2008, following the July 2008 examinations, the 
veteran's representative raised an informal claim for an 
increased evaluation for the service-connected narcolepsy.  

The Board finds that adjudication of the TDIU claim must be 
deferred pending the outcome of the initial adjudication of 
the recently raised increased rating claim.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 
1 Vet. App. 180 (1991) (where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined)); see also Holland v. 
Brown, 6 Vet. App. 443 (1994) (a claim for TDIU predicated on 
a particular service-connected condition is inextricably 
intertwined with a rating increase claim regarding the same 
condition).  

Upon remand, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to his present claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the veteran of the elements required to 
establish entitlement to increased rating per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008)  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.   

Accordingly, these matters are REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO's letter should advise the veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating.  The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate both the claim for 
an increased evaluation for service-
connected narcolepsy and the claim for 
TDIU.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


